Case 17-13816-elf      Doc 612     Filed 01/24/19 Entered 01/24/19 14:05:49            Desc Main
                                   Document      Page 1 of 2
                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

IN RE:     EARTH PRIDE ORGANICS,                      :      Chapter 11
                                                      :
                              Debtor                  :
                                                      :      Bky. No. 17-13816 ELF
                                                      :
          LANCASTER FINE FOODS, INC,                  :
                                                      :
                              Debtor                  :      JOINTLY ADMINISTERED

                                  MEMORANDUM

       After a discovery hearing held on January 23, 2019, held in connection with the Motion

for Relief from Stay (Doc. # 543), filed by Loeb Term Solutions LLC (“Loeb”) and the Motion

for Preliminary Injunction filed by the Debtor in Adv. No. 19-004, I entered an order, the next

day, resolving the dispute and outlining certain discovery response obligations and deadlines for

the Debtor (“the Discovery Order”). Among the requirements stated in the Discovery Order are

that the Debtor copy and produce to Loeb all maintenance schedules and logs with respect to the

equipment that serves as collateral for the Debtor’s indebtedness to Loeb. Based on the

discussion during the hearing, it was my expectation that the documents produced would go to

the question of what maintenance and repairs were “scheduled,” i.e., supposed to take place, as

well as what maintenance and repairs were actually performed during the relevant time period.

       Today, employing the informal process I authorized for resolving discovery disputes

arising in the short time frame remaining before the scheduled February 1, 2019 hearing, Loeb’s

counsel has requested that the discovery order entered today be modified. Specifically, Loeb

seeks documentation of expenditures made by the Debtor in connection with maintenance and

repairs the Debtor asserts that it performed “as required” or “daily” or “weekly” or “every 6

months,” depending upon the equipment or the part of the equipment involved. For example,

                                                -1-
Case 17-13816-elf       Doc 612     Filed 01/24/19 Entered 01/24/19 14:05:49              Desc Main
                                    Document      Page 2 of 2
Loeb points out that if piston “O” rings or belts needed to be replaced, there likely would be

purchase orders for parts and canceled checks for payments. Loeb requests that the court

supplement the discovery order entered earlier today.

       As a matter of logic and legal relevance, Loeb’s position is well taken. However, my

view of the appropriate relief is tempered by the underlying policy expressed in Fed. R. Civ. P.

26(b)(1) (incoporated by Fed. R. Bankr. P. 7026), that the scope of the discovery is measured, not

only by relevance, but also by the requirement that discovery be

               proportional to the needs of the case, considering the importance of the issues at
               stake in the action, the amount in controversy, the parties’ relative access to
               relevant information, the parties’ resources, the importance of the discovery in
               resolving the issues, and whether the burden or expense of the proposed discovery
               outweighs its likely benefit.

       In this matter, while the condition of Loeb’s collateral is relevant, and the Debtor’s

maintenance history also is relevant, it is likely that, to a significant degree, Loeb’s evidentiary

needs will be achieved through the professional inspection that the parties have agreed will take

place prior to the hearing. That fact, along with the other factors described above in Rule

26(b)(1) lead me to conclude that Loeb’s request should be granted, but only to a limited degree.

       Therefore, I will enter a supplemental order requiring the Debtor to produce additional

documentation of the type Loeb has requested, but only for a discrete, limited time period. An

appropriate order accompanies this Memorandum.




Date: January 24, 2019
                                       ERIC L. FRANK
                                       U.S. BANKRUPTCY JUDGE


                                                  -2-
